        Case 3:18-cv-07344-RS Document 43 Filed 08/25/21 Page 1 of 2



1    DEVIN FOK (SBN #256599)
     DHF Law, PC
2    2304 Huntington Drive, Suite 210
3    San Marino, CA 91108
     Telephone: (888) 651-6411
4    Facsimile: (818) 484-2023
5    devin@devinfoklaw.com

6
     Attorneys for Plaintiff and Proposed Class
7
                                UNITED STATES DISTRICT COURT
8                          NORTHERN DISTRICT OF CALIFORNIA
9
10   JOHN DOE, on behalf of the                 CASE NO. 3:18-cv-07344-RS
     proposed class,
                                                 ORDER
11
                                                STIPULATION TO CONTINUE
12                 Plaintiff,                   PLAINTIFF’S MOTION FOR
                                                CLASS CERTIFICATION
13      v.
                                                Judge: Honorable Richard Seeborg
14   SECURTEST, INC.; and DOES 1-
     10 inclusive,                              Complaint Filed: September 21, 2018
15                                              Complaint Removed: December 5,
                                                2018
16                 Defendants.
17
18           Pursuant to Local Rule 7-12, Plaintiff John Doe (“Plaintiff”) and Defendants
19   Securtest, Inc. and Pacific Protection Services, Inc. (“Defendants”)(collectively
20   hereinafter the “Parties”), by and through their counsel, hereby stipulate and agree
21   as follows:
22           1. On April 26, 2021 the Parties filed a Notice of Settlement and Stipulation
23              to Stay Litigation (ECF-40). The same day the Court entered an Order
24              staying litigation in this matter and continuing the hearing on Plaintiff’s
25              Motion for Class Certification to September 2, 2021 (ECF-41).
26           2. The Parties have been diligently working on negotiating the terms of their
27              settlement agreement and will finalize their settlement agreement shortly
28                                                               Case No. 3:18-cv-07344-RS
                                                              Stipulation to Continue Motion for
                                                                              Class Certification
        Case 3:18-cv-07344-RS Document 43 Filed 08/25/21 Page 2 of 2



1                 to present to the Court through a motion for preliminary settlement
2                 approval.
3          3. Accordingly, Plaintiff requests that the hearing on Plaintiff’s Motion for
4                 Class Certification be continued for ninety (90) days to December 2,
5                 2021.
6                                                  STIPULATION
7          The Parties agree and stipulate that good cause exists to continue the hearing
8    date for the Motion for Class Certification to December 2, 2021, and respectfully
9    request that this Court continue the hearing date pursuant to the Parties’ stipulation.
10
11
     Dated:           August 25, 2021                          DHF LAW, PC
12
13
                                                               By: /s/ Devin H. Fok
14                                                               Devin Fok
15                                                             Attorneys for Plaintiff and Proposed
16                                                             Class

17
18
     Dated:           August 25 , 2021                         HINSHAW AND CULBERTSON
19
                         ISTRIC
                    TES D      TC
20                TA
                                                               By: /s/Justin M. Penn
                                            O
              S




21                                                               Justin Michael Penn
                                             U
            ED




                                              RT




                                                                 Attorneys for Defendants
                              TED
        UNIT




22                        GRAN                                   Securtest Inc. and Pacific Protection
                                                                 Services, Inc.
                                                   R NIA




23
                                         org
                                 ard Seeb
        NO




24                    Judge R
                              ich
                                                   FO
          RT




25
                                               LI




                 ER
              H




                                            A




26                    N                        C
                                        F
                          D IS T IC T O
                                R
27
28
                                                           2                 Case No. 3:18-cv-07344-RS
                                                                          Stipulation to Continue Motion for
                                                                                          Class Certification
